Citation Nr: 1331434	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  11-08 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Appellant and her spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1988 to June 1988, and on active duty from March 1989 to January 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Veteran's service treatment records (STRs) note in December 1997, she reported chronic constipation with no melenic stool or hematochezia.  The diagnosis was history of IBS.  In June 1998, the Veteran presented with excessive vomiting and gave a history of constipation with nausea.  The diagnosis was constipation.  On her December 1998 separation examination, she made no mention of IBS and denied stomach and intestinal trouble on the Report of Medical History.  In a December 2007 post-service treatment report she noted her problems with pain and nausea with bowel movements and difficulty having bowel movements had been going on since her last child was born (November 1999), which was after service.  

Post-service treatment records note diagnoses of chronic constipation and gastroesophageal reflux disease.  In addition, there are multiple diagnoses of IBS in 2010 and 2011, some of which appear to be based on the Veteran's report of having such diagnosis.  

A VA examination was conducted in February 2011.  The examiner stated that the Veteran's chronic diarrhea and constipation with occasional blood and mucus in stools is not caused by, or a result of, treatment while in service.  The examiner explained that she was unable to find any documentation of diarrhea, constipation, cramping or colicky abdominal pain not explained by a urinary tract infection or gynecological problem.  In addition, the examiner stated that there are no clinical or objective findings to support a diagnosis of IBS, as IBS is a functional condition, not a pathological condition.  The examiner then stated that the Veteran manifested bloody and mucous stools which would indicate a pathological process.  

The record reveals the Veteran receives treatment by Dr. Bell.  Records from this physician are dated through August 2011.  Updated records should be requested.  In addition, the Board finds that an additional VA medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treats her for her claimed gastrointestinal condition.  After securing any necessary authorization from her, to include from Dr. Bell, request all relevant treatment records identified dated from August 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made the Veteran should be advised of such.

2.  After obtaining any outstanding records, send the Veteran's claims file to a VA gastroenterologist for review and to obtain a medical opinion.  If an examination is deemed necessary by the gastroenterologist to respond to the questions below, one should be scheduled.  

Following review of the claims file and the results 
of any examination deemed necessary, the gastroenterologist should render an opinion as to whether the Veteran's suffers from IBS (or other disability causing similar symptoms).  If so, the gastroenterologist should provide an opinion as to whether that disability at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service.  In rendering this opinion, the gastroenterologist should address the December 1997 service treatment record noting a history of IBS, the June 1998 visit for constipation, and the December 1998 separation examination wherein the Veteran denied stomach or intestinal trouble.  The gastroenterologist should explain the reasoning for his/her opinion.

3.  After the above has been completed to the extent possible and any additional development deemed necessary conducted, the claim should again be reviewed.  If the claim continues to be denied, send the Veteran and her representative a supplemental statement of the case and give them time to respond.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

